                                          EXHIBIT 1

                                    Requests for Production

       1. All documents concerning the transfer of the Debtor’s interest in Westwood Capital,

LLC (“Westwood Capital”) to Quarter Century Holdings LLC (“Quarter Century”), including:

              An executed copy of the transfer instrument(s) and all additional documents
               executed in connection with the transfer; and

              All documents reflecting communications concerning the transfer between (a) the
               Debtor or any of its members, managers, officers, employees, attorneys,
               accountants or representatives, on the one hand, and (b)(i) Quarter Century or any
               of its members, managers, officers, employees, attorneys, accountants or
               representatives, on the other, (ii) Westwood Capital or any of its members,
               managers, officers, employees, attorneys, accountants or representatives, on the
               other, and/or (iii) Lazare Potter Giacovas & Moyle LLP or any of the firm’s
               partners, of counsel or associates, on the other.

       2. The lease to the premises located at 489 Fifth Avenue, 33rd Floor, New York, New

York 10017, and all amendments thereto.

       3. All documents concerning liabilities of the Debtor assumed by Quarter Century in

consideration for the Debtor’s interest in Westwood Capital.

       4. The Debtor’s operating agreement.

       5. All of the Debtor’s bank statements covering the period January 1, 2019 through the

date documents are produced in response to these Requests for Production.

       6. All of the Debtor’s books and records covering the period January 1, 2019 through the

date documents are produced in response to these Requests for Production, including all

documents reflecting ledger entries, journal entries or other records of transfers made to or from

the Debtor during said period.

       7. The Debtor’s most recent financial statements (whether audited or unaudited),

including its balance sheet, statement of operations and cash flow statement.

       8. The Debtor’s most recent Federal income tax return.
       9. The Debtor’s engagement letter with Lazare Potter Giacovas & Moyle LLP, and all

invoices billed thereunder from January 1, 2019 through the date documents are produced in

response to these Requests for Production.

       10. All documents concerning the scheduled claim of Westwood Capital Advisors, LLC’s

scheduled claim against the Debtor in the amount of $288,460, including:

              All agreements between the Debtor and Westwood Capital Advisors, LLC;

              All documents reflecting the extension of credit by Westwood Capital Advisors,
               LLC to the Debtor, referenced in the Debtor’s Schedule E/F; and

              All documents reflecting communications between the Debtor or any of its
               members, managers, officers, employees, attorneys, accountants or representatives,
               on the one hand, and Westwood Capital Advisors, LLC or any of its members,
               managers, officers, employees, attorneys, accountants or representatives, on the
               other, concerning said agreements or extension(s) of credit.
